          Case 3:20-cv-01031-TJC-JRK Document 3 Filed 09/14/20  Page 1 of 5 PageID 46 Div: CV-N
                                                           16-2020-CA-004728-XXXX-MA

    Filing # 112132924 E-Filed 08/20/2020 02:34:35 PM




                                                                 IN THE CIRCUIT COURT OF THE
                                                                 FOURTH JUDICIAL CIRCUIT, IN AND
                                                                 FOR DUVAL COUNTY, FLORIDA

                                                                 CASE NO.:
                                                                 DIVISION:
            A_NDREA GARRIGUS and
            ROBERT GARRIGUS

                     Plaintiffs,
            vs.

            DOLLAR TREE STORES, INC.

                     Defendant.
                                                            /


                                                      COMPLAINT

                     Plaintiff, ANDREA GARRIGUS and ROBERT GARRIGUS, by and through their

            attomey, sues Defendant, DOLLAR TREE STORES, INC. and alleges as follows:

                     1.      Tllis is an action for damages in excess of $30,000, exclusive of attomeys' fees,

            interest and costs, and plaintiff(s) hereby demand a trial by jury; accordingly, although, to file

            this complaint, undersigned counsel is being required by order of the Supreme Court of Florida

            to contemporaneously complete a civil cover sheet with a dollar figure as an estimated amount of

            claim for data collection and clerical processing purposes only, the full monetary value of the

            damages suffered by plaintiff (s) is yet to be determined and will be decided in a verdict by the

            jury that judges the facts of this action in compliance with Article I, Section 22, Florida

            Constitution.

                     2.      At all times material hereto Plaintiffs were actually present in Duval County,

            Florida.




            [13171543/1]




ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 08/21/2020 08:31:18 AM
Case 3:20-cv-01031-TJC-JRK Document 3 Filed 09/14/20 Page 2 of 5 PageID 47




         3.     At all times material hereto, Defendant, DOLLAR TREE STORES, INC.

operated a store in Duval County, Florida located at 2507 W Beaver Street, Jacksonville FL

32254 called Family Dollar.

         4.     At all times material hereto, Plaintiff ANDREA GARRIGUS was an invitee of

the Family Dollar shop at 2507 W Beaver Street in Duval County, Florida.

         5.     At all times material hereto, Defendant, DOLLAR TREE STORES, INC. was

responsible for the condition of the subject premise

         6.     On or about February 3, 2019, inside the Family Dollar store in Jacksonville,

Florida the Defendant was negligent by placing a rug near the entrance way so that it was

rumpled and became a unreasonably dangerous trip liazard.

         7.     Plaintiff, ANDREA GARRIGUS, was injured when she fell due to this

negligently placed rug.

                                       COUNTI
                       NEGLIGENCE OF I)OLLAR TREE STORES, INC.

         Plaintiff realleges and reavers Paragraphs 1 through 7 as if fully set forth herein and

would further state:

         8.     At all times material hereto, the Defendant, DOLLAR TREE STORES, INC.

owed a duty to the Plaintiff, ANDREA GARRIGUS to exercise reasonable care in the

maintenance of its property to prevent injury to its invitees.

         9.     Defendant, DOLLAR TREE STORES, fNC. was negligent in its maintenance of

the property by failing to ensure that its floor was properly monitored to ensure there were no

hazards present.




[13171543/1J
Case 3:20-cv-01031-TJC-JRK Document 3 Filed 09/14/20 Page 3 of 5 PageID 48




          10.      Defendant is also negligent for its training and procedures of its ernployees, as

this rug was dangerously placed by a member of its own staff.

          11.      Defendant had actual and constructive knowledge of this dangerous condition as

they had been notified of the condition and the risks it posed or its agents had observed the

dangerous condition.

          12.      Despite this knowledge, the Defendant did not undertake the necessary steps to

ensure the safety of its invitees.

          13.      As a direct and proximate r.esult of the negligence of the Defendant, DOLLAR

TREE STORES, INC. the Plaintiff, ANDREA GARRIGUS was injured in and about her body

and/or aggravated a pre-existing condition or injury, suffered pain therefrom, incurred inedical

and related expenses in the treatment of her injuries, suffered physical handicap, suffered

significant scarring and disf gurement, suffered psychologicaI and ernotional injuries, sustained

permanent injuries witliin a reasonable degree of inedical probability and/or suffered permanent

loss of an important bodily function, and has lost the capacity for the enjoyment of life.

         14.       In that the injuries suffered by Plaintiff are continuing in nature, she will continue

to suffer pain, disfigurement, scarring, psychological and emotional injuries, physical handicap

and permanent injury in the future, and will be further compelled to expend great sums of money .

for medical care and related treatrnent for those injuries, and will continue to suffer the loss of

the capacity for the enjoyment of life.

         WHEREFORE, the Plaintiff, ANDREA GARRIGUS demands judgment for

compensatory damages against the Defendant, DOLLAR TREE STORES, INC. for an amount in

excess of $30,000.00, together with costs and demands trial by jury of all issues triable as of

right by a jury.



t13171543/11
Case 3:20-cv-01031-TJC-JRK Document 3 Filed 09/14/20 Page 4 of 5 PageID 49




                                COUNTII
         NEGLIGENCE OF DOLLAR TREE STORES, INC (ROBERT GARRIGUS,
                      DERIVATIVE CAUSE OF ACTION)

         Plaintiffs reaffirm and reallege the allegations contained in paragraphs 1 through 14

above.

         15.    At all times material hereto, .Plaintiff ROBERT GARRIGUS, is and was the

lawful husband of Plaintiff ANDREA GARRIGUS.

         16.    As a direct and proximate result of the defendant's negligent conduct, Plaintiff

ROBERT GARRIGUS'S spouse suffered the aforedescribed injuries.

         17.    Before suffering these injuries, ANDREA GARRIGUS was able to and did

perform all of the duties of a spouse and did perform all these duties, including assisting in

maintaining the home and providing love, companionship, affection, society, moral support and

solace to Plaintiff ROBERT GARRIGUS.. As a direct and proximate result of the injuries,

ANDREA GARRIGUS has been unable to perform the duties of a spouse including, but not

limited to assisting with housework, participating in family, recreational and/or social activities

with the Plaintiff. Due to the nature of the injuries sustained by ANDREA GARRIGUS and the

severe physical and psychological strains they cause , Plaintiff's spouse is no longer able to

provide Plaintiff with love, companionship, affection, society, moral support and solace.

Because of these injuries, ANDREA GARRIGUS wilI be unable to perforcn these duties in the

future. ROBERT GARRIGUS is therefore deprived and will be permanently deprived of his

spouse's consortiuln, all to Plaintifl's damage, in a total amount to be established by proof at

trial.

         WHEREFORE, Plaintiff ROBERT GARRIGUS demands judgment for damages against

Defendant, DOLLAR TREE STORES, INC and other such relief deemed proper by the Court.



[13171543/11
Case 3:20-cv-01031-TJC-JRK Document 3 Filed 09/14/20 Page 5 of 5 PageID 50




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing will be served on the Defendant by

process server.

         Dated this 201h day of August, 2020.

                                                FARAH & FARAH, P.A.

                                                /s/Khalil Farah
                                                Khalil Farah
                                                FIorida Bar No.: 118645
                                                10 West Adarns Street
                                                Jacksonville, FL 32202
                                                Ph & Fax: (904) 862-2512
                                                Primary: kfarah@faraliandfarah.com
                                                Secondary: ysanchez@faraliandfarali.com
                                                Attorney for Plaintiff




[13171543/11
